 1                               UNITED STATES DISTRICT COURT

 2                                       DISTRICT OF NEVADA

 3 M. Paul Weinstein,                                       Case No.: 2:16-cv-01076-JAD-VCF

 4             Plaintiff                                Order (1) Denying Weinstein’s Motion for
                                                               Partial Summary Judgment,
 5 v.                                                       (2) Granting Meritor’s Motion for
                                                             Summary Judgment, (3) Denying
 6 Meritor, Inc.,                                        Weinstein’s Motion for Reconsideration,
                                                        (4) Denying Weinstein’s Motion for Leave
 7             Defendant                                  to File Reply, (5) Denying Weinstein’s
                                                        Motion to Strike, and (6) Closing this Case
 8
                                                              [ECF Nos. 65, 83, 124, 127, 129]
 9

10            Plaintiff M. Paul Weinstein sues defendant Meritor, Inc. for reneging on an agreement to

11 purchase an anti-corrosion coating product called ZXP3 or NanoWard and then disparaging the

12 product to potential customers. I previously granted Meritor’s motion to dismiss Weinstein’s

13 second amended complaint in part, but gave Weinstein leave to amend. 1 Weinstein’s third

14 amended complaint asserts causes of action for interference with prospective economic

15 advantage, injurious falsehood, breach of contract, promissory estoppel, and violations of the

16 Nevada Deceptive Trade Practices Act (NDTPA). 2 Weinstein moves for partial summary

17 judgment on his intentional-interference and injurious-falsehood claims, and Meritor moves for

18 summary judgment on all claims. Weinstein also objects to Magistrate Judge Ferenbach’s

19 rulings denying his motion for a dispositive sanction under Rule 37 against Meritor and to

20 consolidate his motion for sanctions with the summary-judgment motions. Weinstein moves for

21

22

23   1
         ECF No. 49.
     2
         ECF No. 70.
 1 leave to file a reply in support of his objection and to strike Meritor’s response to his motion for

 2 leave.

 3             The parties are familiar with the facts, and I do not repeat them here except where

 4 necessary. 3 I deny Weinstein’s summary-judgment motion and grant Meritor’s because

 5 Weinstein fails to identify evidence capable of admission at trial to raise a genuine issue of

 6 material fact. I overrule Weinstein’s objections to Judge Ferenbach’s order because he fails to

 7 identify an error. I deny Weinstein’s motion for leave to file a reply in support of his objections

 8 because he has not shown good cause to do so. And I deny Weinstein’s motion to strike

 9 Meritor’s response to his motion for leave because Meritor is entitled to file a response to his

10 motion.

11                                                 Discussion

12       I.    Motions for summary judgment [ECF Nos. 65, 83]

13             The principal purpose of the summary-judgment procedure is to isolate and dispose of

14 factually unsupported claims or defenses. 4 The moving party bears the initial responsibility of

15 presenting the basis for its motion and identifying the portions of the record or affidavits that

16 demonstrate the absence of a genuine issue of material fact. 5 If the moving party satisfies its

17 burden with a properly supported motion, the burden then shifts to the opposing party to present

18 specific facts that show a genuine issue for trial. 6 “When simultaneous cross-motions for

19 summary judgment on the same claim are before the court, the court must consider the

20

21   3
         I incorporate herein the facts detailed in my prior order. ECF No. 49.
     4
22       Celotex Corp. v. Catrett, 477 U.S. 317, 323–24 (1986).
     5
         Celotex, 477 U.S. at 323; Devereaux v. Abbey, 263 F.3d 1070, 1076 (9th Cir. 2001) (en banc).
23   6
      Fed. R. Civ. P. 56(e); Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986); Auvil v. CBS
     60 Minutes, 67 F.3d 816, 819 (9th Cir. 1995).

                                                        2
 1 appropriate evidentiary material identified and submitted in support of”—and against—“both

 2 motions before ruling on each of them.” 7

 3          A.      Intentional interference with prospective economic advantage

 4          Weinstein alleges that Meritor intentionally interfered with his business relationships

 5 with other potential purchasers of NanoWard, including Centric Parts, Bendix, UQuality,

 6 Peterbilt, Blue Bird Bus, and First Student, by refusing to validate NanoWard. 8 Meritor argues it

 7 could not have interfered because opportunities are not cognizable business expectancies, there is

 8 no evidence showing that Meritor had the requisite intent, and Weinstein’s alleged damages are

 9 speculative. 9

10          Under Michigan law, 10 interference with prospective economic advantage requires proof

11 of: “(1) the existence of a valid business relationship or expectancy; (2) knowledge of the

12 relationship or expectancy by the defendant; (3) intentional interference by the defendant which

13 induces or causes a breach or termination of the relationship or expectancy; and (4) damage to

14 the plaintiff.” 11 A “valid business expectancy” is more than a “subjective expectation of entering

15
     7
16    Tulalip Tribes of Washington v. Washington, 783 F.3d 1151, 1156 (9th Cir. 2015) (citing Fair
     Hous. Council of Riverside Cnty., Inc. v. Riverside Two, 249 F.3d 1132, 1134 (9th Cir. 2001)).
17   8
     Weinstein asserts in his third amended complaint that Meritor interfered with his business
   relationships with third-parties, but he appears to argue in his motion for partial summary
18 judgment that Meritor interfered with Weinstein’s business relationship with Meritor. Compare
   ECF No. 70 with ECF No. 65 at 17–18. Weinstein later appears to abandon that argument, but to
19 the extent he claims that Meritor interfered with Weinstein’s relationship with Meritor, that claim
   fails as a matter of law. See, e.g., Reed v. Michigan Metro Girl Scout Council, 506 N.W.2d 231,
20 233 (Mich. App. 1993) (“To maintain a cause of action for tortious interference, the plaintiffs
   must establish that the defendant was a ‘third party’ to the contract or business relationship.”).
21 9
     ECF Nos. 65 at 15–24; 83 at 8–15.
22   10
      I previously ruled that Michigan law applies to Weinstein’s tort- and contract-based claims,
     ECF No. 49 at 6–8, and the parties both apply Michigan law in their briefs.
23   11
       Stromback v. New Line Cinema, 384 F.3d 283, 306 (6th Cir. 2004) (quoting BPS Clinical
     Labs. v. Blue Cross & Blue Shield of Mich., 552 N.W.2d 919, 925 (Mich. App. 1996).

                                                     3
 1 into a business relationship.” 12 “The expectancy must be a reasonable likelihood or probability,

 2 not mere wishful thinking.” 13 For example, one district court applying Michigan law held that a

 3 plaintiff did not have a valid business expectancy in an agreement to negotiate a series of

 4 agreements that were themselves subject to multiple approvals and contingencies. 14

 5              Weinstein’s proffered business opportunities are either speculative or irrelevant.

 6 Weinstein only had “preliminary discussions”—consisting of phone calls and a single meeting—

 7 with UQuality and Centric Parts, and Weinstein never discussed specific terms with either

 8 company. 15 With respect to Bendix, the only evidence in the record is an email from Weinstein

 9 to Bendix responding to Bendix’s purported interest in NanoWard. 16 Weinstein does not cite to

10 evidence in support of his assertion that he had a valid business expectancy with Peterbilt. 17

11 Blue Bird and First Student either tested or expressed interest in ZXP3, but through Meritor and

12 only in 2010, well before the alleged interference in 2014 and 2015. 18 Because a reasonable jury

13 could not find that Weinstein had anything more than a subjective expectation of a business

14 relationship at the time of Meritor’s alleged interference, no genuine issue of fact remains for

15
     12
16     Saab Auto. AB v. Gen. Motors Co., 953 F. Supp. 2d 782, 789 (E.D. Mich. 2013), aff’d, 770
     F.3d 436 (6th Cir. 2014) (quotation and alterations omitted).
17   13
          Id.
     14
18        Id.
   15
      ECF Nos. 65-1 at 12; 83-2 at 13–17. Weinstein states in his declaration that Centric Parts’s
19 CEO offered to purchase NanoWard on the condition that Meritor confirmed that it didn’t own
   the formula, but Meritor objects under Rule 56(c)(2) to consideration of this testimony as
20 hearsay. ECF Nos. 65-3 at 14, 76 at 16, 83 at 12. Weinstein does not argue a hearsay exception
   applies or that he could present this evidence in admissible form at trial. ECF Nos. 80; 86 at 9.
21 Because I do not perceive a path to admissibility for this evidence, I sustain Meritor’s objection
   and do not consider it.
22 16
      ECF No. 86-1 at 88.
23   17
          ECF No. 86 at 9.
     18
          ECF No. 86-1 at 35–36.

                                                         4
 1 trial on Weinstein’s intentional-interference claim. 19 So I grant Meritor’s motion for summary

 2 judgment on this claim.

 3             B.     Injurious falsehood

 4             Weinstein alleges that Meritor told Centric Parts and others that NanoWard failed

 5 Meritor’s tests. 20 Meritor argues that the only evidence of these statements is inadmissible

 6 hearsay, there is no evidence of causation, and Weinstein’s damages are speculative. 21

 7             In Michigan, an injurious-falsehood claim requires proof “(1) that the defendant

 8 published a false statement to a third party knowing that statement to be false (or acting in

 9 reckless disregard for its truth or falsity); (2) that the defendant knew, or should have known, that

10 this false publication would likely result in pecuniary loss or in harm to interests of the plaintiff

11 having a pecuniary value; and (3) that the plaintiff suffered special damages as a result.” 22

12 Because injurious falsehood requires a false statement to a third party, false intracorporate

13 communications do not give rise to an injurious-falsehood claim under Michigan law. 23

14             Weinstein devotes much of his briefs to purportedly false statements made within

15 Meritor, 24 but such intracorporate communications cannot give rise to an injurious-falsehood

16
     19
          I need not and do not address Meritor’s other arguments for summary judgment.
17
     20
          ECF No. 70 at ¶ 132.
18   21
          ECF Nos. 76 at 25–28; 83 at 25–29.
     22
19        Neshewat v. Salem, 173 F.3d 357, 364 (6th Cir. 1999).
     23
      See Bay City-Abrahams Bros. v. Estee Lauder, Inc., 375 F. Supp. 1206, 1213 (S.D.N.Y. 1974)
20 (predicting Michigan law) (“At best, the facts alleged would reveal only the existence of certain
   of defendants's intracorporate communications and certain other conflicting communications
21 between defendant and plaintiff. Such fact, if proved, would not suffice to bring defendant’s
   conduct within the ambit of injurious falsehood.”); see also Restatement (Second) of Torts
22 § 623A cmt. e (1977) (“The statement that contains the injurious falsehood must be published to
   a third party.”).
23 24
      ECF No. 86 at 12–14. Weinstein speculates that these emails may have been blind-copied to
   other companies in the industry but offers no evidence for his assertion.

                                                       5
 1 claim. With respect to cognizable statements made to a third-party, Weinstein offers his

 2 declaration that Bendix and Blue Bird executives told him that “the word was out” about

 3 NanoWard’s failed testing. 25 Weinstein also points to Zane McCarthy’s declaration that Centric

 4 Parts and First Student had told him the same. 26 Meritor objects under Rule 56(c)(2) to

 5 consideration of these statements because they are inadmissible hearsay. 27 Weinstein does not

 6 argue in response that the statements are subject to a hearsay exception or that he could present

 7 this evidence in an admissible form at trial. 28 Weinstein states that McCarthy could testify at

 8 trial, but the hearsay problem would remain. 29 So I sustain Meritor’s objection. Because there is

 9 no evidence of a false statement in the record capable of admission at trial, no genuine issue of

10 fact remains as to Weinstein’s injurious-falsehood claim. 30 So I grant Meritor’s motion for

11 summary judgment on this claim.

12             C.     Breach of contract and promissory estoppel

13             Weinstein alleges that he had two oral contracts and a written requirements contract with

14 Meritor to sell it NanoWard. 31 Meritor moves for summary judgment on Weinstein’s breach-of-

15 contract claims, arguing that the oral contracts are barred by the statute of frauds and no written

16

17
     25
18        ECF Nos. 65 at 26-27; 65-3 at 18.
     26
          ECF No. 65-3 at 31.
19
     27
          ECF Nos. 76 at 25-28; 83 at 25–29.
20   28
      ECF Nos. 80; 86 at 12–14; see also Romero v. Nev. Dep’t of Corr., 673 F. App’x 641, 644 (9th
   Cir. 2016) (“Although Rule 56 was amended in 2010 to eliminate the unequivocal requirement
21 that evidence submitted at summary judgment must be authenticated, the amended Rule still
   requires that such evidence would be admissible in evidence at trial.” (quotation omitted)).
22 29
      ECF No. 86 at 12–13.
23   30
          I need not and do not address Meritor’s other arguments for summary judgment.
     31
          ECF No. 70 at ¶¶ 89–116.

                                                       6
 1 contract exists. 32 Weinstein responds that a promissory-estoppel exception to the statute of

 2 frauds applies because Meritor promised to reduce the agreement to writing by issuing

 3 electronic-purchase orders. 33 Weinstein separately alleges a promissory-estoppel claim premised

 4 on Meritor’s promise to issue electronic purchase orders. 34 Meritor responds that Weinstein’s

 5 estoppel arguments must fail because Weinstein did not reasonably rely on Meritor’s alleged

 6 promise. 35

 7            Michigan’s statute of frauds generally requires any contract for the sale of goods

 8 over $1,000 to be in writing to be enforceable. 36 But Michigan courts have recognized an

 9 estoppel exception to the statute of frauds when a party has promised to put an agreement in

10 writing. 37 To invoke the estoppel exception as well as his separate claim for promissory

11 estoppel, Weinstein must prove “(1) a promise (2) that the promisor should reasonably have

12 expected to induce action of a definite and substantial character on the part of the promisee and

13 (3) that, in fact, produced reliance or forbearance of that nature (4) in circumstances requiring

14

15

16

17
     32
          ECF No. 83 at 16–23.
18
     33
          ECF No. 86 at 10–11.
19   34
          ECF No. 70 at ¶ 118.
     35
20        ECF Nos. 83 at 17–19, 23-24; 94 at 6–8.
     36
          Mich. Comp. Laws § 440.2201.
21   37
      See Metro. Alloys Corp. v. Considar Metal Mktg., Inc., 615 F. Supp. 2d 589, 595 (E.D. Mich.
   2009) (explaining that the statute of frauds does not bar a breach-of-contract claim when the
22
   defendant promised a forthcoming written confirmation of an oral contract); Fairway Mach.
   Sales Co. v. Contl. Motors Corp., 198 N.W.2d 757, 758 (Mich. App. 1972) (finding genuine
23
   issues of material fact regarding the existence of a contract when a defendant accepted a deal
   and promised to put it into writing).

                                                       7
 1 enforcement of the promise if injustice is to be avoided.” 38 “[T]he reliance interest protected by

 2 [promissory estoppel] is reasonable reliance.” 39

 3             Weinstein’s estoppel defense to the statute of frauds and promissory-estoppel claim are

 4 both premised on Meritor’s alleged promise to issue electronic purchase orders for ZXP3. 40 But

 5 Weinstein also must prove reasonable reliance on that promise. Even though Weinstein provides

 6 evidence that he took a number of actions in reliance on the promise, 41 his admissions suggest

 7 that his reliance was not reasonable. In his deposition, Weinstein admitted that no contract is

 8 entered until “[t]hat point in time comes when they enter an [electronic-purchase order]. There is

 9 no contract until – and we always understood, until purchasing sends you an [electronic-purchase

10 order], you have no deal.” 42 Weinstein similarly testified that “[t]here’s no sense” in buying raw

11 materials until receipt of an electronic purchase order, explaining that he wouldn’t “want to take

12 that much of a risk.” 43 Because Weinstein’s actions taken in reliance on Meritor’s alleged

13 promise are equally consistent with strategic business decisions to obtain a contract with Meritor,

14 no reasonable jury could find that this was the kind of reasonable reliance interest protected by

15 promissory estoppel. Because no genuine issue of fact remains as to Weinstein’s reasonable

16 reliance, Weinstein cannot avoid the statute-of-frauds defense to his breach-of-oral-contract

17

18
   38
      Zaremba Equip., Inc. v. Harco Nat’l Ins. Co., 761 N.W.2d 151, 166 (Mich. App. 2008); see
19 also Auto. Interior Innovations, LLC v. Mata AHSAP VE OTOMOTIV TIC SAN AS, No. 13-CV-
   12542, 2015 WL 4162489, at *16 (E.D. Mich. July 9, 2015) (requiring proof of promissory
20 estoppel to invoke estoppel exception to statute of frauds).
     39
21        State Bank of Standish v. Curry, 500 N.W.2d 104, 107 (Mich. 1993).
     40
          ECF No. 70 at ¶¶ 90, 118.
22   41
          ECF No. 86-1 at 70–71.
23   42
          ECF No. 83-2 at 29.
     43
          Id. at 43.

                                                       8
 1 claim and cannot establish his promissory-estoppel claim. So I grant Meritor’s motion for

 2 summary judgment on those claims.

 3             For his breach-of-written-contract claim, Weinstein alleges that the representations and

 4 agreements contained in the parties’ emails and other communications comprise a written

 5 requirements contract. 44 But Weinstein disavowed that he was pursuing a requirements contract

 6 claim in his deposition. 45 And rather than identify the emails or other documents comprising the

 7 contract, Weinstein explains that defendants have failed to produce them. 46 Because there is no

 8 genuine issue of fact as to the existence of a written contract, I grant Meritor’s motion for

 9 summary judgment on Weinstein’s breach-of-written-contract claim.

10             D.      NDTPA

11             Weinstein alleges that Meritor violated Nevada Revised Statutes § 598.0915(15)’s

12 prohibition of “knowingly mak[ing] any . . . false representation[s] in a transaction.” 47

13 Weinstein specifies two sets of purportedly false representations: (1) statements misrepresenting

14 Meritor’s intention to issue electronic purchase orders; and (2) statements misrepresenting the

15 test protocol to be used for testing ZXP3. 48 Meritor moves for summary judgment on these

16 claims, but Weinstein does not respond. 49 I grant Meritor’s motion because: (1) Weinstein’s lack

17 of response leaves him without a genuine issue on this claim 50; (2) Weinstein concedes that the

18
     44
          ECF No. 70 at ¶¶ 105–106.
19
     45
          ECF No. 83-2 at 44–45.
20   46
          ECF No. 86 at 11–12.
     47
21        ECF No. 70 at ¶¶ 134–141.
     48
          Id. at ¶¶ 135, 137.
22   49
          ECF Nos. 83 at 28–30; ECF No. 86.
     50
23     The failure to oppose a motion for summary judgment does not permit the court to enter
     summary judgment by default, but the lack of a response is not without consequences.
     Heinemann v. Satterberg, 731 F.3d 914, 917 (9th Cir. 2013). As Rule 56(e) explains, “If a party
                                                       9
 1 individuals he accuses of making false representations regarding Meritor’s intent to issue

 2 electronic-purchase orders were not lying, so no genuine issue of fact remains as to whether they

 3 had the requisite intent 51; and (3) Weinstein does not raise a genuine issue of fact as to whether

 4 the purported misrepresentations regarding the test protocol caused his damages. 52

 5            E.        Rule 56(d)

 6            Weinstein devotes much of his reply in support of his summary-judgment motion and

 7 opposition to Meritor’s summary-judgment motion to Meritor’s failure to produce documents in

 8 discovery. 53 To the extent Weinstein raises Rule 56(d), it falls flat because he fails to show by

 9 affidavit or declaration that he cannot present facts essential to justify his opposition to

10 Weinstein’s summary-judgment motion, as is required to obtain relief under the rule 54

11    II.     Objections to Judge Ferenbach’s rulings [ECF No. 124]

12            Faced with Meritor’s arguments in opposition to his motion for summary judgment,

13 Weinstein filed a motion for dispositive sanctions under Rule 37 concurrently with his reply. 55

14 Weinstein later moved to consolidate his motion for dispositive sanctions with his summary-

15 judgment motion for a hearing before me. 56 Magistrate Judge Ferenbach denied Weinstein’s

16

17
   fails . . . to properly address another party’s assertion of fact . . . the court may . . . consider the
18 fact undisputed for purposes of the motion” and “grant summary judgment if the motion and
   supporting materials—including the facts considered undisputed—show that the movant is
19 entitled to it . . . .” Fed. R. Civ. P. 56(e)(2) & (3); Heinemann, 731 F.3d at 917.
     51
          ECF No. 83-2 at 21–22.
20
     52
      Picus v. Wal-Mart Stores, Inc., 256 F.R.D. 651, 657 (D. Nev. 2009) (NDTPA has a causation
21 requirement).
   53
      ECF Nos. 80; 86 at 2–4, 14–15.
22 54
      Fed. R. Civ. P. 56(d).
23   55
          ECF No. 81.
     56
          ECF Nos. 110; 119.

                                                       10
 1 motions in a hearing. 57 Weinstein now objects on various grounds. 58 After recounting the

 2 standard for reviewing a magistrate judge’s order, I address each objection in turn.

 3              When a litigant challenges a magistrate judge’s ruling on a pretrial matter like this one,

 4 he must show that the “order is clearly erroneous or contrary to law.” 59 The objecting party

 5 “must file and serve specific written objections” within “14 days after service of the order.” 60

 6 “Replies will be allowed only with leave of the court.” 61 “The district judge may affirm, reverse,

 7 or modify in whole or in part, the magistrate judge’s order” or “remand the matter to the

 8 magistrate judge with instructions.” 62

 9              Weinstein first objects that Judge Ferenbach erred by denying his request to consolidate

10 his motions for sanctions with the summary-judgment motions before me because he requested

11 dispositive sanctions. 63 Under this district’s local rules, “[a] magistrate judge may hear and

12 finally determine any pretrial matter not specifically enumerated as an exception in 28 U.S.C.

13 § 636(b)(1)(A).” 64 A motion for sanctions under Rule 37 is not one of the eight motions

14 enumerated in § 636(b)(1)(A). 65 And I will not deem Weinstein’s discovery motion a dispositive

15 one merely because it seeks dispositive sanctions; to do so would allow litigants to undermine

16

17

18   57
          ECF Nos. 122; 123.
     58
          ECF No. 124.
19
     59
          28 U.S.C. § 636(b)(1)(A); LR IB 3-1(a).
20   60
          LR IB 3-1(a).
     61
21        Id.
     62
          LR IB 3-1(b).
22   63
          ECF No. 124 at 5–10.
23   64
          LR IB 1-3.
     65
          28 U.S.C. § 636(b)(1)(A).

                                                         11
 1 the division of labor between district judges and magistrate judges by including meritless

 2 requests for dispositive sanctions in their discovery motions. So I overrule this objection.

 3             Weinstein next objects that Judge Ferenbach erred by stating that Rule 37 sanctions may

 4 only be issued after violation of a prior discovery order because Rule 37(c) provides for “self-

 5 executing” sanctions. 66 Rule 37(b)(2) authorizes sanctions for “fail[ing] to obey an order to

 6 provide or permit discovery.” 67 In the hearing on Weinstein’s motion, Judge Ferenbach stated

 7 that “Rule 37, you know, the sanctions, particularly Rule 37(b)(2) says sanctions sought in a

 8 District Court where the action is pending for not obeying a discovery order. That’s the first

 9 thing that’s required for these type of sanctions . . . .” 68 But Judge Ferebach was responding to

10 Weinstein’s argument that Meritor failed to produce documents during discovery, thus

11 implicating Rule 37(b)(2). 69 Because the context and Judge Ferenbach’s statement itself make

12 clear that he was referring to Rule 37(b)(2), I overrule Weinstein’s objection on this ground.

13             Weinstein also objects that Judge Ferenbach erred by denying his motion for sanctions

14 under Rule 37(c). 70 Rule 37(c)(1) excludes information or witnesses not disclosed under Rule

15 26(a) or (e) unless the failure was substantially justified or is harmless. 71 Rule 37(c)(1)(C)

16 authorizes other appropriate sanctions for violations, including dispositive sanctions. 72

17 Weinstein argues that Meritor’s disclosures were deficient because they were served almost three

18

19
     66
          ECF No. 124 at 10–13.
20   67
          Fed. R. Civ. P. 37(b)(2)(A).
     68
21        ECF No. 123 at 32.
     69
          Id. at 31.
22   70
          ECF No. 124 at 11–13; 15–16.
23   71
          Fed. R. Civ. P. 37(c)(1).
     72
          Fed. R. Civ. P. 37(c)(1)(C).

                                                      12
 1 months late and unaccompanied by documents. 73 But Rule 26 allows a party to satisfy its initial-

 2 disclosure obligations by including “a description by category and location” of relevant

 3 documents. 74 And Meritor’s delay was substantially justified by its pending motion for

 4 judgment on the pleadings and expectation that Weinstein would file an amended complaint.

 5 Weinstein’s own delay in objecting to Meritor’s delayed disclosures suggests that Meritor’s

 6 delay was also harmless. A minor discovery violation that occurred over three years ago—and

 7 that Weinstein did not object to until faced with Meritor’s opposition to his motion for summary

 8 judgment—does not merit dispositive sanctions. So I overrule Weinstein’s objection on this

 9 ground.

10             Weinstein also objects that Judge Ferenbach erred by denying his motion for sanctions

11 under Rule 37(e). 75 Rule 37(e) authorizes sanctions for failure to preserve electronically stored

12 information. Weinstein argues that Meritor failed to preserve former Meritor employee David

13 Casteel’s documents, but Meritor provides evidence that it preserved and searched Casteel’s hard

14 drive and documents. 76 So I overrule Weinstein’s objection on this ground.

15             Weinstein also objects that Judge Ferenbach failed to make credibility determinations and

16 was biased in favor of Meritor. 77 In contrast to Rule 72(b)’s requirement that a magistrate judge

17 make findings of fact on dispositive matters, Rule 72(a) does not require a magistrate judge to

18 make specific findings on nondispositive matters. 78 And “[i]n the absence of any evidence of

19

20   73
          ECF Nos. 81-1 at 3–4; 124 at 11.
     74
21        Fed. R. Civ. P. 26(a)(1)(A)(ii).
     75
          ECF No. 124 at 16–20.
22   76
          ECF No. 88-1 at ¶ 8.
23   77
          ECF No. 124 at 20–24.
     78
          Fed. R. Civ. P. 72.

                                                      13
 1 some extrajudicial source of bias or partiality, neither adverse rulings nor impatient remarks are

 2 generally sufficient to overcome the presumption of judicial integrity, even if those remarks are

 3 critical or disapproving of, or even hostile to, counsel, the parties, or their cases.” 79 Judge

 4 Ferenbach was not requited to make formal credibility determinations. And having reviewed

 5 Judge Ferenbach’s orders and the transcripts of the underlying hearings, I find that Weinstein’s

 6 perceived bias amounts to—at most—adverse rulings and impatient remarks. So I overrule

 7 Weinstein’s objections on these grounds.

 8 III.        Motions for leave to file reply and to strike [ECF Nos. 127, 129]

 9             Weinstein moves for leave to file a reply in support of his objections in order to respond

10 to Meritor’s “nonresponsive arguments, misstatements of fact, and personal attacks.” 80 Meritor

11 responds that Weinstein does not demonstrate good cause and Weinstein’s proposed reply

12 rehashes his arguments on the merits of his motion. 81 Weinstein moves to strike Meritor’s

13 responses as noncompliant with the local rules. 82

14             This district’s local rules provide that replies in support of objections to a Magistrate

15 Judge’s order “will be allowed only with leave of the court.” 83 The local rules also afford 14

16 days after service of a motion to “file and serve any points and authorities in response to the

17 motion.” 84 Having reviewed Weinstein’s proposed reply, I deny Weinstein’s motion for leave to

18 file it because I find that the arguments have been fully developed in the initial briefing before

19

20   79
          Larson v. Palmateer, 515 F.3d 1057, 1067 (9th Cir. 2008) (quotation omitted).
     80
21        ECF No. 127.
     81
          ECF No. 128.
22   82
          ECF No. 129.
23   83
          LR IB 3-1(a).
     84
          LR 7-2(b).

                                                         14
 1 Judge Ferenbach and the briefing before me. I deny Weinstein’s motion to strike Meritor’s

 2 response because Meritor was entitled to file it.

 3                                             Conclusion

 4         Accordingly, IT IS HEREBY ORDERED that Weinstein’s motion for partial summary

 5 judgment [ECF No. 65] is DENIED and Meritor’s motion for summary judgment [ECF No. 83]

 6 is GRANTED. I grant summary judgment in favor of Meritor on all claims. So, with good

 7 cause appearing and no reason for delay, the Clerk of Court is directed to ENTER FINAL

 8 JUDGMENT in favor of Meritor, Inc. and against M. Paul Weinstein.

 9         IT IS FURTHER ORDERED that Weinstein’s objections to Magistrate Judge

10 Ferenbach’s rulings [ECF No. 124] are OVERRULED.

11         IT IS FURTHER ORDERED that Weinstein’s motion for leave to file a reply [ECF

12 No. 127] is DENIED.

13         IT IS FURTHER ORDERED that Weinstein’s motion to strike [ECF No. 129] is

14 DENIED.

15         IT IS FURTHER ORDERED that the Clerk of Court is directed to CLOSE THIS

16 CASE.

17         Dated: March 3, 2020

18                                                          _______________________________
                                                            U.S. District Judge Jennifer A. Dorsey
19

20

21

22

23



                                                       15
